AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT                                                  FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                  for the_                                EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                          Aug 04, 2020
              JOHN HARRISON CANON, IV,
                                                                                                               SEAN F. MCAVOY, CLERK

                                                                     )
                             Petitioner                              )
                                v.                                   )       Civil Action No. 4:19-CV-5265-RMP
                 COMMANDER CROSKEY,                                  )
                                                                     )


                            Respondent
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: IT IS ORDERED this action is DISMISSED WITHOUT PREJUDICE for failure to exhaust available state court
’
              remedies.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                Rosanna Malouf Peterson.




Date: August 4, 2020                                                       CLERK OF COURT

                                                                             SEAN F. McAVOY


                                                                                          (By) Deputy Clerk

                                                                             Sean F. McAvoy
